Deen, Presiding Judge.
This appeal from the judgment and sentence on two counts involving violation of the Georgia Controlled Substances Act was docketed in this court January 12, 1989. On March 1, 1989, no brief or enumeration of errors having been filed, this court inquired by telephone whether the case was being withdrawn. Appellant’s counsel replied in the negative, spoke of the press of other cases, and promised to make the necessary filings during the next five days.
On March 6, 1989, an enumeration of errors and a brief covering the first of appellant’s nine enumerations were filed. On March 10 a *490second brief, labeled “Continuation of Brief for Appellant” and treating Enumerations 2 through 7 was filed; and on March 28, a brief covering the eighth and ninth enumerations of error was filed with the Clerk of this court. Thus the complete brief was not filed until some 75 days after the case was docketed, and 45 days after the date when the brief and enumeration of errors would have been due under the relevant statute and rules.
Decided May 2, 1989
Rehearing denied May 8, 1989.
Herbert Shafer, for appellant.
Lewis R. Slaton, District Attorney, David Wright, Assistant District Attorney, for appellee.
Because of recent cases decided by this court, we cannot dismiss the case. See Golden v. State, 190 Ga. App. 477 (379 SE2d 230) (1989); In the Interest of M. O. B., 190 Ga. App. 474 (379 SE2d 898) (1989). We have reviewed the record of this case in its entirety and find no error in the proceedings below.

Judgment affirmed.


Birdsong, J., concurs. Benham, J., concurs in the judgment only.